IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-72,348-01


EX PARTE EDDIE KEARSE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2005CR2907-W1 IN THE 72,348-01 DISTRICT COURT
FROM BEXAR COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to ninety-nine years' imprisonment. 
	On August 19, 2009, this Court remanded this application to the trial court for findings of
fact and conclusions of law.  On November 6, 2009, the trial court made findings of fact and
conclusions of law, recommending that relief be denied.
	This Court has reviewed the record with respect to the allegations made by Applicant.  We
adopt the trial court's findings and conclusions of law, except for finding #5 and conclusion #3 
insofar as counsel's failure to object being attributable to reasonable trial strategy.  Based upon the
trial court's findings and conclusions and our own review, we deny relief.

Filed: January 13, 2010
Do not publish